Citation Nr: 1334999	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  11-08 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1967, with additional service with the Army National Guard from June 1979 to June 1994, which included periods of active duty for training.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the White River Junction, Vermont Department of Veterans Affairs (VA) Regional Office (RO).  In July 2011, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a complete review of the evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The more credible evidence of record does not show that the Veteran sustained a head injury while on active service.  



CONCLUSION OF LAW

The criteria for service connection for residuals of a head injury have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: (1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and (2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in May 2006 that fully addressed all notice elements and was sent prior to the RO's initial decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished and therefore appellate review of the claim addressed below may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and pertinent postservice treatment records.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service (as in this case) would not suffice to meet the standards, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, aside from the Veteran's uncorroborated statements, there is no evidence to suggest that the Veteran sustained a head injury during active service, or that he has a current disability manifested by the residuals of any such head injury.  As such, the Board finds that referral for a VA medial examination as to this issue is not warranted.  

Also, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the July 2011 Board hearing, the VLJ fully explained the issue on appeal, and asked questions focused on the nature and etiology of the disability in question.  The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars and additional testimony was provided by the Veteran's spouse.  The VLJ also sought to identify any evidence pertinent to the issues on appeal that was outstanding, or had been overlooked.  The Veteran did not identify any outstanding evidence and the Board notes that neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Legal Criteria and Analysis

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012). 


The Veteran contends that he is entitled to service connection for the residuals of a head injury he sustained while on active service.  Specifically, the Veteran contends that he sustained a head injury during basic training at Ft. Dix in 1964, that he received treatment for the injury at the dispensary, and that he has suffered from headaches since that time.  

A review of the Veteran's service treatment records (STRs) is silent for any complaint or treatment related to an in-service head injury.  On June 1967 separation examination the Veteran's head, face, neck, and scalp, as well as his neurological evaluation, were clinically normal.  On the associated report of medical history, the Veteran specifically denied any history of head injury or severe or frequent headaches.

Also of record are several re-enlistment examinations and periodic examinations from the Veteran's period of service with the Army National Guard.  These examinations, dated June 1973, August 1976, June 1979, May 1985, and October 1989, all show that the Veteran's head, face, neck, and scalp, and neurological evaluation, were clinically normal.  Further, the reports of medical history associated with the June 1973, August 1976, and June 1979 re-enlistment examinations show that the Veteran specifically denied a history of head injury or severe or frequent headaches.  

Private treatment notes of record show that in February 1997 the Veteran sought treatment for injuries he sustained in a motor vehicle accident.  At that time, the Veteran reported that while driving, he hit a patch of black ice causing him to lose control of his vehicle.  He reported that his vehicle landed upside down and he was forced to exit through the rear windows.  He reported that he did not remember the

moment of impact, but did not think he lost consciousness.  He reported that he was sore and had a headache.  He was noted to have an abrasion on the top of his scalp as well as several other areas of erythema on the top of his scalp.  The remainder of the private treatment notes of record show that the Veteran intermittently complained of headaches; however, these records contain no indication that these headaches were related to a head injury sustained in active service, or that the Veteran ever reported any such head injury to his private treatment providers.  

VA treatment notes of record show that the Veteran began seeking treatment for headaches in October 2007, at which time he presented to the urgent care complaining of a severe headache that had been ongoing for a week, with unclear etiology.  Subsequent October 2007 treatment records noted that the Veteran's headache had started following a September 2007 eye exam, as well as an increase in his psychotropic medication.  The Veteran was afforded a computed tomography (CT) scan of the head, which revealed a partial opacification of a superior left mastoid air cell, but no intracranial abnormality was present.  VA treatment records show that the Veteran continued to complain of headaches that had been chronic "for years", but did not report any history of head injury.  In an April 2009 VA treatment record, the Veteran reported that he had been suffering from headaches from 15 to 20 years and, for the first time reported, that while in New Jersey, he slipped and was hit above his right eye by a tray, and that he has had headaches since that time.  

The Board notes that the Veteran is generally competent to report that he sustained a head injury during active service and that he has continued to suffer residuals ever since.  However, once evidence is determined to be competent, the Board must determine whether such evidence is credible.  Competency is a legal concept determining whether testimony may be heard and considered and credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465 (1994).  

In weighing credibility, VA must consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial implausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 133 (Fed. Cir. 2006).  The Board may not ignore a Veteran's testimony simply because he is an interested party and stands to gain monetary benefits.  However, personal interest may affect the credibility of the evidence.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

The Board finds that the Veteran's assertions that he sustained a head injury while on active service in 1964, and that he has suffered from residuals of such ever since, are inconsistent with the other evidence of record.  In this regard, the Board notes that his June 1967 separation examination, and the several National Guard examination reports of record, show that the Veteran consistently denied any history of a head injury or any history of frequent or severe headaches; these examinations also show that the Veteran's head, face, neck, and scalp, as well as his neurological evaluation, were clinically normal .  Further, the VA treatment notes of record, prior to the April 2009 report of the in service head injury, serve to contradict the Veteran's statement.  The October 2007 VA treatment records show that while the Veteran may have complained of suffering from headaches for several years, he did not relate these headaches to any history of head injury.  There are several records from October 2007 that show VA treatment providers were attempting to determine the etiology of the Veteran's headaches, and at no point did he report the alleged 1964 head injury.  Had the Veteran in fact been suffering from headaches since a 1964 head injury, it would be reasonable to assume that he would have reported such to his treatment providers in October 2007.  Further, the private treatment notes associated with the record show that the Veteran intermittently complained of headaches; however, again, he never reported a 1964 head injury.  Additionally, these private treatment notes contain records of treatment from a February 1997 motor vehicle accident that indicate the Veteran sustained some level of injury to his head.  Thus, while the Board has considered the Veteran's lay testimony, and recognizes that he is competent to testify concerning observable symptoms such as a head injury and residual symptoms of such, the Board finds the Veteran's statements to be not credible when considered with the other evidence of record and are therefore of limited probative value.  

With respect to any possible connection between the Veteran's current complaints of headaches and his active service, the Board notes that the medical evidence of record provides no indication that his headaches are otherwise related to his active service.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for residuals of a head injury.  Consequently, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for residuals of a head injury is denied.  


REMAND

The Board finds that additional development is required before the Veteran's remaining claim on appeal is decided.  

The Veteran has claimed entitlement to service connection for PTSD as a result of electro-shock torture received while participating in an escape and evasion training exercise with a Special Forces unit in Germany.  A review of the record shows that the Veteran was in fact stationed in Germany from February 1965 to August 1967.  Also of record is a certificate showing that the Veteran completed a mountain training course with the 1st Special Forces in Germany in August 1965.

Additionally, in support of his claim, the Veteran has submitted a buddy statement from Mr. D.B., who has reported that he was stationed in the same Army unit with the Veteran in Germany.  Mr. D.B. also reported that he participated in the same escape and evasion training course as the Veteran and he experienced the same electro-shock torture.  

While the RO has been able to verify that Mr. D.B. did in fact serve with the Veteran in Germany, the RO has not been able to verify that the reported electro-shock torture took place.  However, considering the corroborating lay statement, there may be sufficient evidence to concede the Veteran's reported stressor occurred as described.  Therefore, medical evidence is needed as to whether any conceded stressor is sufficient to support a diagnosis of PTSD.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. The Veteran's claims files, in their entirety, should be forwarded to a VA psychiatrist with sufficient expertise for a complete review and an opinion.

After a complete review of the claims files, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's reported stressor, receiving electro-shock torture while participating in a training exercise with a Special Forces unit, alone, is sufficient to support a diagnosis of PTSD in accordance with the DSM-IV.  A VA examination of the Veteran should only be performed if deemed necessary by the psychiatrist providing the opinion.  

A complete rationale for all opinions and conclusions expressed should be provided.  

2. Then, the RO or the AMC should readjudicate the Veteran's remaining claims on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


